COURT OF APPEALS
                                        SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-393-CR
 
DEION SHARRA GABRIEL                                                     APPELLANT
 
                                                      V.
THE
STATE OF TEXAS                                                                 STATE
                                                   ----------
              FROM THE 362ND DISTRICT
COURT OF DENTON COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
----------
We have considered AAppellant=s Withdrawal Of Notice Of
Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.   Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See Tex. R. App. P. 42.2(a),
43.2(f).                                                                                                                                 PER
CURIAM
 
PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: December 18,
2008




[1]See Tex. R. App. P. 47.4.